Citation Nr: 1517938	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a hearing loss.  

2.  Entitlement to service connection for a hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, reopened a claim of entitlement to service connection for a hearing loss, but denied the claim on the merits.  Notably, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

In June 2014, the Veteran testified at a personal hearing before the undersigned; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In a September 1983 rating decision, VA denied entitlement to service connection for a hearing loss.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  Evidence received since the September 1983 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a hearing loss and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran served as an Army infantryman in combat in the Republic of Vietnam.  

4.  The Veteran currently has a bilateral hearing loss disability for VA purposes, and the evidence is at least evenly balanced as to whether that loss is due to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The September 1983 rating decision that denied entitlement to service connection for a hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).  

2.  Evidence received since the September 1983 rating decision is new and material and the claim of entitlement to service connection for a hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duties to notify and assist is necessary.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  Additionally, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence were submitted and not acted upon, a claim could still be pending until a decision was made on that evidence.  See 38 C.F.R. § 3.160(c) (2014) (defining a "pending claim" as one "which has not been finally adjudicated").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.  

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In September 1983, VA denied the Veteran's claim of entitlement to service connection for a hearing loss.  The Veteran was notified of this denial in a letter the same month, but did not appeal and did not submit new and material evidence within the one year appeal period.  Therefore, the September 1983 denial is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In the September 1983 denial, VA noted that the Veteran's service treatment records showed no evidence of a hearing loss.  As discussed in more detail below, evidence received since the September 1983 denial shows that the Veteran has a current hearing loss disability that is related to in-service noise exposure.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The first element to grant service connection, i.e., a present disability, is shown by an August 2008 treatment record from Blue Ridge Hearing Center and a November 2009 VA examination, which show that the Veteran has a bilateral hearing loss disability under 38 C.F.R. § 3.385.  

The Veteran engaged in combat as an Army infantryman in the Republic of Vietnam.  Hence, the second element to grant service connection, i.e., an in-service disease or injury has been met.  See 38 U.S.C.A. § 1154(b).  

Regarding the third element of service connection, i.e., a nexus between the present disability and service, a November 2009 VA examiner opined that the current hearing loss could not be linked to in-service noise exposure because hearing loss due to noise occurs at the time of the exposure and audiometric testing at separation from service showed hearing within normal limits.  

In contrast, in June 2014, Dr. G.D.W. opined that there is a greater than 50 percent chance that the Veteran's hearing loss is a direct result of in-service noise exposure because there is no other medical reason for the hearing loss.  Notably, the Veteran has credibly denied recreational noise exposure and testified that he has used hearing protection in post-service employment.  

Given the equally supported medical opinions, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ... the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

The claim of entitlement to service connection for a hearing loss is reopened.  

Entitlement to service connection for a hearing loss is granted. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


